Citation Nr: 0414440	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  03-30 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from November 1967 to 
October 1971, to include service in the Republic of Vietnam.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
Boston, Massachusetts Department of Veterans Affairs (VA) 
Regional Office (RO). 


REMAND

The duty to assist provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) [codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)] and the regulations 
implementing it are applicable to the veteran's claim for an 
initial rating in excess of 20 percent for diabetes mellitus.

The Board is of the opinion that further development of the 
record is required to comply with VA's duty to assist the 
veteran in the development of the facts pertinent to his 
claim. 

The veteran's most recent VA examination was conducted in 
September 2001.  The veteran has complained of worsening 
symptoms of diabetes mellitus since that time.  In statements 
received in January 2003 and October 2003, the veteran 
essentially stated that his activities were restricted 
because of his diabetes mellitus.  Thus, another VA 
examination is warranted to determine the current severity of 
the veteran's service-connected disability.  

Furthermore, it appears that there may be some outstanding 
treatment records.  A September 2001 VA examination report 
notes that the veteran was seeing his private physician on a 
regular basis for treatment for his diabetes mellitus.  All 
pertinent, outstanding treatment records identified by the 
veteran should be obtained.

In light of these circumstances, the case is hereby REMANDED 
to the RO via the Appeals Management Center, in Washington, 
D.C., for the following actions:  

1.  The RO should request the veteran to 
provide a copy of any pertinent evidence 
in his possession.  He should also be 
requested to provide identifying 
information and any necessary 
authorization to enable the RO to obtain 
any records, not already associated with 
the claims folder, pertaining to 
treatment or evaluation of his diabetes 
mellitus during the period of this claim.  

2.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding records of 
pertinent medical treatment identified, 
but not provided, by the veteran.  If the 
RO is unable to obtain any pertinent 
evidence identified by the veteran, the 
RO should so inform the veteran and his 
representative and request them to submit 
the outstanding evidence.  

3.  The RO should then undertake any 
other indicated development, to include 
ordering the examination below.

4.  The RO should arrange for the veteran 
to undergo a VA examination by a 
physician with appropriate expertise to 
determine the nature and extent of 
impairment from the veteran's service-
connected diabetes mellitus.  The claims 
file, to include a copy of this Remand, 
must be provided to the examiner and 
consideration of such should be reflected 
in the completed examination report.  All 
indicated studies should be performed. 

In particular, the examiner should 
comment on whether the veteran has 
restrictions of his activities and diet 
necessitated by diabetes mellitus.  The 
examiner should also comment whether the 
veteran has episodes of ketoacidosis or 
hypoglycemic reactions, and, if so, 
whether such episodes require 
hospitalizations or visits to a diabetic 
care provider and comment on the 
frequency of such hospitalizations and 
visits.  The examiner should comment on 
whether there is a progressive loss of 
weight and strength. 

The examiner must provide the supporting 
rationale for all opinions expressed.  
The examination report must be typed.

5.  The RO should then readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence and without 
regard to any prior decisions on this 
claim.  

6.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue to the 
veteran and his representative a 
supplemental statement of the case and 
afford them the appropriate opportunity 
for response before the claims file is 
returned to the Board for further 
appellate consideration. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




